Case 1:17-cv-02897-TWP-MPB Document 176 Filed 09/03/21 Page 1 of 2 PageID #: 2868




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  INDIANA STATE CONFERENCE OF THE                   )
  NATIONAL ASSOCIATION FOR THE                      )
  ADVANCEMENT OF COLORED PEOPLE                     )
  (NAACP), and LEAGUE OF WOMEN                      )
  VOTERS OF INDIANA,                                )
                                                    )
                                  Plaintiffs,       )
                                                    )
                               v.                   )         Case No. 1:17-cv-02897-TWP-MPB
                                                    )
  CONNIE LAWSON in her official capacity as         )
  Secretary of State of Indiana,                    )
  J. BRADLEY KING in his official capacity as       )
  Co-Director of the Indiana Election Division, and )
  ANGELA NUSSMEYER in her official capacity as )
  Co-Director of the Indiana Election Commission,   )
                                                    )
                                  Defendants.       )

                                               ENTRY

         This matter is before the Court on Defendants' Position Statement, (Dkt. 174), filed on

  September 1, 2021.

         On July 19, 2021, the Seventh Circuit Court of Appeals issued an opinion affirming the

  grant of summary judgment to Plaintiffs, but vacating in part the Court's permanent injunction and

  remanding for further proceedings. The parties subsequently filed their position statements on

  September 1, 2021, (Dkts. 174, 175). Defendants report that the deadline for seeking certiorari of

  this opinion is October 18, 2021. This date has not yet passed and Defendants are finalizing their

  assessment of options with respect to any further review, and expect to make a decision well before

  the October deadline. That said, the Court schedules this matter for a telephonic status conference

  on Friday, October 22, 2021, at 11:30 a.m., in the event that such a conference is needed. If such

  a conference is not needed, the Court will vacate the setting sua sponte.
Case 1:17-cv-02897-TWP-MPB Document 176 Filed 09/03/21 Page 2 of 2 PageID #: 2869




        SO ORDERED.

  Date: 9/3/2021




   DISTRIBUTION:

   Courtney Lyn Abshire                     Trent A. McCain
   INDIANA ATTORNEY GENERAL                 MCCAIN LAW OFFICES, P.C.
   courtney.abshire@atg.in.gov              Trent@McCain.Law

   Jefferson S. Garn                        Ellison Sylvina Ward Merkel
   INDIANA ATTORNEY GENERAL                 QUINN EMANUEL URQUHART &
   Jefferson.Garn@atg.in.gov                SULLIVAN LLP
                                            ellisonmerkel@quinnemanuel.com
   Rebecca L. McClain
   INDIANA ATTORNEY GENERAL                 Myrna Perez
   rebecca.mcclain@atg.in.gov               BRENNAN CENTER FOR JUSTICE
                                            perezm@brennan.law.nyu.edu
   Diana Lynn Moers
   INDIANA ATTORNEY GENERAL                 Sascha N. Rand
   diana.moers@atg.in.gov                   QUINN EMANUEL URQUHART &
                                            SULLIVAN LLP
   Aleksandrina Penkova Pratt               sascharand@quinnemanuel.com
   INDIANA ATTORNEY GENERAL
   aleksandrina.pratt@atg.in.gov            Eliza Max Sweren-Becker
                                            BRENNAN CENTER FOR JUSTICE
   Kelly Suzanne Thompson                   eliza.sweren-becker@nyu.edu
   INDIANA ATTORNEY GENERAL
   kelly.thompson@atg.in.gov                Ellyde R. Thompson
                                            QUINN EMANUEL URQUHART &
                                            SULLIVAN LLP
                                            ellydethompson@quinnemanuel.com

                                            Alexandre J. Tschumi
                                            QUINN EMANUEL URQUHART &
                                            SULLIVAN LLP
                                            alexandretschumi@quinnemanuel.com




                                        2
